Title: To Thomas Jefferson from William Duane, 1 March 1801
From: Duane, William
To: Jefferson, Thomas



Sir
Washington, March 1. 1801

The papers accompanying were given me for communication to you, they originated in the following manner. Prior to my setting out for Lancaster in the month of October last, Mr. Lee, the person whom they concern, called on me and stated that he had been dismissed from his situation for discovering the removal of papers from the Department of State by means of a false key, and wished me to publish the facts. I objected to publish unless he would commit the matters to writing and depose to them before a magistrate, which he offered to do. Thereupon I wrote a note to Mr. Gardner, requesting him to attend to the matter while I was absent, which he did and the matters stated in the accompanying papers were given in the presence of Mr. Gardner and Mr. James Ker, of Philadelphia. I did not think the facts so strongly stated as he at first represented them to me, & therefore did not publish them.
The receipt of a letter from Mr. Gardner induces me to lay the papers now before you. The poor man appears to have been sacrificed for his fidelity, and to be reduced to the extremest wretchedness. Perhaps in any arrangements that may be hereafter made, some situation of equal value with what he held before might be found in the Custom house or elsewhere.
I have no other knowlege of the man than what arises from the occurrences in this case—and am impelled only by duty to present the papers and state what I know on the subject—submitting the case with deference to your consideration
I am with respect Your obed Sert 

Wm Duane

